    Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 1 of 14 PageID #:316




    COOK COUNTY STATE’S ATTORNEY’S OFFICE’S RESPONSE TO RULE TO
      SHOW CAUSE FILED BY DEFENDANT VILLAGE OF CALUMET PARK


         NOW COMES the Cook County State’s Attorney’s Office (CCSAO), by Kimberly M.

Foxx, through her Assistant, Megan Inskeep, in response to a Motion for Rule to Show Cause,

filed by the Village of Calumet Park, regarding the production of the criminal file of Plaintiff,

Stanley Allen, 13 CR 16693, re-indicted as 13 CR 17711. In support of its response, CCSAO

states the following:

         1.       On February 21, 2019, the undersigned was assigned to produce a redacted copy

of the criminal file of Stanley Allen, 13 CR 16693, re-indicted as 13 CR 17711, pursuant to a

subpoena filed by Defendant in the instant matter.                     On that date, the undersigned sent

correspondence via electronic mail to Defendant’s counsel, Gail Reich, informing her that I had

just received the subpoena, was ordering the file, but would not be able to produce the same by

March 1, 2019 as requested. (Ex. A.)

         2.       On April 30, 2019 1 , the undersigned informed Defense counsel that she had

received the file, would be sending redacted pages piece-meal with a privilege log, and that there

were multiple discs that needed to be reviewed and send out-of-the office for duplication.

1
 Although the undersigned had informed defense counsel of an upcoming medical leave from the office out of
courtesy, the undersigned feels it was improper for defense counsel to name the same in a publically filed motion, in
violation of HIPAA.

                                                          1
    Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 2 of 14 PageID #:317



Defense counsel made no mention of a motion to compel and merely responded with billing

information for the disc duplication. (Ex. B.)

       3.      After a thorough review of the file, 23 CD ROM discs were discovered. Each

required review by the undersigned prior to being sent for duplication. All but one were sent for

duplication, the last being withheld because it contained HIPAA protected health information.

       7.      On Friday, May 3, 2019, the undersigned informed Defense counsel that she was

having trouble uploading the large files via email. On that date at 4:44 pm, Defense counsel

forwarded a ‘sharefile’ link to upload the files. (Ex. C.)

       8.      On Monday, May 6, 2019, the undersigned started uploading 200+ pages of the

criminal file, along with a privilege log, on a near daily basis. (Group Ex. D.)

       9.      On May 14, 2019, the undersigned sought written confirmation that no motion to

compel had been filed as 1900 pages of the 2142 pages and 22 CD ROM discs had already been

produced to date. (Ex. E.) At 8 pm on May 14, 2019 defense counsel forwarded the instant

Motion for Rule to Show Cause. The same had evidently been filed May 9, 2019 but no notice

had been given to CCSAO. [Dkt. 71.] (Ex. F.)

       10.     As a procedural note, if defense counsel truly found it necessary to file a motion,

she should have filed a motion to compel, and the court entered a date certain, prior to filing a

motion for rule to show cause.          Defense counsel instead circumvented procedure and

immediately filed a motion for rule to show cause. This was done only after CCSAO had

already produced 22 CD-ROM discs and several hundred pages of documents.

       10.     As of May 15, 2019, defense counsel has received the entire criminal file with

appropriate materials redacted and an accompanying privilege log documenting the redactions.

(Ex. G.)



                                                 2
    Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 3 of 14 PageID #:318



       11.     As the criminal file has been produced and the CCSAO is in full compliance with

the subpoena at issue, defense counsel’s instant motion is warrantless and moot. It should be

withdrawn it it’s entirely. Should defense counsel not withdraw her motion, the same should be

stricken by this court.

       WHEREFORE, the Cook County State’s Attorney’s Office, respectfully requests this

Honorable Court enter an order striking Defendant’s Motion for Rule to Show Cause.




Dated: May 15, 2019                        Very truly yours,

                                           KIMBERLY M. FOXX
                                           State’s Attorney of Cook County

                                    By:    /s/Megan E. Inskeep
                                           Megan E. Inskeep
                                           Assistant State’s Attorney
                                           Workers’ Compensation Section




                                              3
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 4 of 14 PageID #:319




                                     4
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 5 of 14 PageID #:320




                                     5
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 6 of 14 PageID #:321




                                     6
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 7 of 14 PageID #:322




                                     7
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 8 of 14 PageID #:323




                                     8
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 9 of 14 PageID #:324




                                     9
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 10 of 14 PageID #:325




                                     10
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 11 of 14 PageID #:326




                                     11
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 12 of 14 PageID #:327




                                     12
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 13 of 14 PageID #:328




                                     13
Case: 1:15-cv-06064 Document #: 74 Filed: 05/15/19 Page 14 of 14 PageID #:329




                                     14
